 HENLOPEN MANUFACTURING CO.Henlopen Manufacturing Co., Inc. and InternationalIndustrial Production Employees Union and Local917, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca. Case 29-CA-5218March 17, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn September 28, 1977, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs, and Respondent filed a brief in answer to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, to modify his remedy,2and to adopt hisrecommended Order, as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Henlopen Manufacturing Co., Inc., Melville,New York, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer immediate and full reinstatement toCecilia Caruona to her former position on the dayshift in the assembly department or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rights andprivileges, and make her whole for any loss of paywhich she may have suffered by reason of Respon-dent's discrimination against her by payment to herof a sum of money equal to that which she normallywould have earned as wages from the date of thediscrimination to the date of Respondent's offer ofreinstatement, less her net earnings during suchperiod, with backpay to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB235 NLRB No. 33289 (1950), with interest as set forth in Florida SteelCorporation, 231 NLRB 651 (1977)."2. Substitute the attached notice for that of theAdministrative Law Judge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products. Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). we have carefullyexamined the record and find no basis for reversing his findings.Respondent urges the Board to overrule Oak Apparel, Inc., 218 NLRB701 (1975). In that case, the Board held that employees who acted as paidunion organizers were "employees" within the meaning of Sec. 2(3) of theAct and were thus entitled to the protection of the Act. We decline tooverrule Oak Apparel.In secs. Ill, A and C of his Decision, the Administrative Law Judgeerroneously refers to Manny Garcia as Respondent's "Plant Foreman,"although the record indicates that Garcia is Respondent's assemblymanager. This apparently inadvertent error is insufficient to affect theresults of our decision.2 In the remedy section of his Decision, the Administrative Law Judgeerroneously referred to a fixed 7-percent interest rate and thereby failed toapply properly the Board's "adjusted prime interest rate" formula, whichmay vary in the manner prescribed in Florida Steel Corporation, 23! NLRB651 (1977). See, generally, Isis Plumbing & Healing Co., 138 NLRB 716(1962). For that reason, we have modified his remedy.3 In his recommended remedy, the Administrative Law Judge providedthat Respondent reinstate Caruona to her former job on the day shift, but hefailed to include such specific language in his recommended Order.Accordingly, we shall modify his recommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nity to participate, examine, and cross-examinewitnesses, it has been found that we have violated theNational Labor Relations Act in certain respects. Wehave been ordered to post this notice and to complywith its provisions.WE WILL NOT discharge or otherwise discrimi-nate against our employees because they engagein any activity on behalf of International Industri-al Production Employees Union and Local 917,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, orany other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL offer Cecilia Caruona immediate andfull reinstatement to her former position on theday shift in the assembly department or, if thatposition no longer exists, to a substantially equiv-alent position, without prejudice to her seniorityor other rights and privileges; and WE WILL make183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDher whole for any loss of benefits or wages whichshe suffered as a result of our discriminationagainst her, plus interest.HENLOPENMANUFACTURING CO.,INC.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge: Thiscase was heard on May 2 and 3, 1977, in Brooklyn, NewYork, based on a complaint which issued on December 30,1976. The complaint alleges that Henlopen ManufacturingCo., Inc.,' violated Section 8(a)(1) of the National LaborRelations Act, as amended, by soliciting grievances fromits employees in order to discourage interest in theCharging Party Unions which were seeking to organize itsemployees, by threatening employees with discharge, elimi-nation of part-time work, and institution of a more onerousproduction quota system if they supported the Unions, andby promising and granting benefits, including a new workincentive plan, in order to induce employees to refrainfrom supporting the Unions. The complaint also allegesthat Respondent first transferred employee Cecilia Caruo-na to a more onerous job and then discharged her becauseof her union activities in violation of Section 8(a)(3) and (I)of the Act. Respondent denied these allegations. TheGeneral Counsel and Respondent filed briefs on or aboutJuly 7, 1977.Based upon the record and my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI. BUSINESS OF RESPONDENTRespondent is a New York corporation with its principaloffice and place of business in Melville, New York, where itis engaged in the manufacture, sale, and distribution ofplastic cases and brushes for cosmetics and related prod-ucts. Respondent purchased materials valued in excess of$50,000, of which more than $50,000 worth were deliveredto its plant directly from States other than New York. Italso sold products valued in excess of $50,000, over $50,000of which were shipped directly to States other than NewYork. Accordingly, Respondent is an employer engaged incommerce within the meaning of the Act.II. LABOR ORGANIZATIONSThe Charging Parties herein, International IndustrialProduction Employees Union (IPEU) and Local 917,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, are labor organi-zations within the meaning of the Act.During the heanng the complaint was amended to reflect the propername of Respondent as indicated above.1II. THE UNFAIR LABOR PRACTICESA. The Alleged Discriminatory Transfer andDischarge of Caruona1. The factsCecilia Caruona, a paid organizer for the IPEU, washired by Respondent about August 13, 1976, to work in itsassembly department. She was paid $50 per week by theIPEU to organize employees. She began work at Respon-dent's plant on Monday, August 16, and was permitted towork part time, from 8:30 a.m. to I p.m., at her request.She was paid $2.30 per hour. On August 17, she obtained asigned authorization card from employee Fawn Russo atthe plant.2She testified that, during her first week ofemployment, she talked to employees before and afterwork and during breaks about supporting the IPEU andshe circulated leaflets and cards to employees.Caruona worked 4 days on the day shift in the assemblydepartment. Her production improved from 50 percent ofstandard on Monday to 77 percent of standard onThursday. The average for new employees at this time was58 percent of standard.On Caruona's second day of employment, she noticedTeamsters union organizers outside the plant. She reportedthis activity to IPEU official Sam Zakman by phone andasked him to come down to the plant. Zakman came andmet Caruona outside the plant and gave her some cards.Caruona testified, as did Zakman, that Plant ForemanManny Garcia saw them at this time through a doorway.Garcia denied observing Caruona and Zakman. Caruonaalso testified that, on one occasion during her first week ofemployment when she was soliciting employees in thecafeteria, Respondent's president, Costa, saw her. Unionliterature and cards were on a cafeteria table and she wasstanding next to the table when Costa passed through thecafeteria. Costa did not testify.On Thursday, Caruona was 7 minutes late for workbecause she had an accident. She did not punch in until 9a.m. as instructed by Garcia. At or about noon, Garciaasked Caruona if she would transfer to the moldingdepartment, on a shift from 8:30 p.m. to I a.m. Accordingto Caruona, she agreed, but stated that since she had to goback to school in September she would have to go back ondays at that time. The job in molding paid 70 cents perhour more than the job in the assembly department.Caruona worked 2 nights in the molding department andwas absent 3 nights; she began work in the moldingdepartment on Friday at 8:30 p.m. No one else punched inwhen she did or worked the same hours. Other employeeson the night shift began work about 2 hours earlier. Shereported to Elizabeth Von Lintig, the quality controlemployee who also worked odd hours on the night shift.Caruona was to work with Von Lintig and also work onone of the molding machines. She spent about 2 hoursoperating a molding machine the first night. She got sickthat night and did not work the next working night,Monday, August 23. She apparently also hurt her handwhile working on the molding machine. Caruona next2 This is based on the testimony of Russo. Caruona testified that sheengaged in no union activity until August 18.184 HENLOPEN MANUFACTURING CO.worked on Tuesday, August 24. She operated a moldingmachine and weighed and stacked boxes. That night shewore a shirt with IPEU and "vote union" lettering on it.Von Lintig mocked Caruona for wearing the shirt and theemployees observed the incident. On another occasion,during this second week of her employment, Vice PresidentMaxwell Mutter saw Caruona passing out union literatureto Respondent's employees at the plant during the day.Mutter testified that Caruona saw him on Thursdaynight, August 26, and told him that she could not work thatnight because she was sick and she wanted to get off thenight shift and go back to her day-shift job.Mutter testified as follows:Q. What did you tell her?A. I told her that from what I understood that herabsentee record was pretty bad, that she wasn't payingattention to her work, that she would have to eithershape up or ship out, so to speak.I told her that I couldn't transfer her back to herother previous shift because we just don't transfer backand forth at the whim of employees. We have 200employees and we don't just shift any time an employeeasks us to.We had made a decision for her to help out in thenight shift at the Molding Department and she reallyhadn't given it a chance, she had only been there twonights. So I told her she stays there and gives it achance and buckles down to work and I will give her asecond chance to continue on that basis.She said she still -she had gone to a doctor thatday, she mentioned she is going to go to him again andshe is going to find out if she was too sick to work andshe would let me know and she left.The next day, August 27, according to Mutter, Caruonacame in again and said she was too sick to work. At thispoint, Mutter fired her. According to Mutter, on thefollowing Friday she came in to pick up her check whichwas dated August 28.2. Analysis and conclusionsI reject the General Counsel's contention that Caruona'stransfer to the molding department was discriminatorilymotivated. The evidence does not preponderate in favor ofsuch a finding. First, although Caruona openly passed outunion cards and literature during her first week ofemployment on the day shift in the assembly department,3 I do not credit that portion of Caruona's testimony to the effect that shewas observed by management representatives, including President Costa,passing out union literature during the first week of her employment. Shestated in her pretrial affidavit that, to the best of her knowledge, she was notobserved "by my foreman or a member of management when I handed outcards in the cafeteria." She also stated that Costa "did walk through thecafeteria while I was handing out cards, but he did not stop or seem to seeme."I likewise do not credit the testimony of Caruona and Zakman thatGarcia observed them on one occasion during the first week of heremployment talking to employees and distributing literature. Their testimo-ny conflicts as to exactly what happened. For example, Zakman testifiedthat Caruona rushed out of the plant towards him, requested union cards,took them, and immediately went back into the plant; Caruona testified thatafter she met Zakman she left and went home. I believe that their testimonyon this issue, that Garcia observed them during their union activity, wasthere is no firm evidence of company knowledge of herunion activities before the transfer. Nor is it likely that apaid union organizer would make her position knownduring the first few days of her employments Secondly,there is no significant evidence of union animus exhibitedby Respondent during the first week of Caruona's employ-ment directed either to her or, generally, to other employ-ees. Finally, according to Caruona's own testimony, whichI credit on this issue, she willingly and voluntarily acceptedGarcia's offer for a transfer to the molding department.Indeed, acceptance of the offer meant 70 cents per hourmore for Caruona and apparently meant that Caruona wasassigned to train as a quality control employee underElizabeth Von Lintig, seemingly a more responsible andchallenging job. In short, I find that the General Counselhas not proven that the transfer was effectuated fordiscriminatory reasons.4The General Counsel also asserts that the discharge ofCaruona after I week on the night shift in the moldingdepartment was discriminatorily motivated. Respondentcounters that Caruona asked to transfer back to the dayshift, that Mutter declined the request and insisted that shework the night shift, which she refused to do, and thereforeMutter fired her. I find Respondent's conduct both inrefusing to transfer Caruona back to the day shift and inthereafter discharging her was unlawfully motivated andthus find that the discharge violated Section 8(aX3) and (1)of the Act.In contrast to the situation which existed prior toCaruona's transfer to the molding department, it is conced-ed that, during the second week of Caruona's employment,Respondent did learn of her union activities and sympa-thies. Indeed, in its brief, Respondent stated that it "doesnot contend that Mutter lacked knowledge of [Caruona's]union activities" when he refused to transfer Caruona backto the day shift and terminated her. She wore a prounionshirt to work and was observed by Mutter distributingunion literature during the day. It is also obvious thatRespondent was opposed to union organization and thatthis became apparent after Caruona's transfer to the nightshift. Respondent expressed this view to employees at massmeetings, the first of which was held by Mutter on August25, during the second week of Caruona's employment.5I reject Garcia's testimony concerning Caruona's allegedpoor job performance on the day shift. Garcia testified thathe originally offered to transfer Caruona to the moldingdepartment from the assembly department because he didnot think she would "make it in here." His complaints, heself-serving and inaccurate. On the other hand, Garcia's testimony on thisissue was candid and firm. He denied that any such incident occurred.I4 t is unusual that Caruona would be assigned an odd shift beginningand ending at times different from that of the regular night shift. However,the testimony is that Respondent wanted her to help out the quality controlemployee, Von Lintig, and that this work schedule worked out satisfactorilyfor Von Lintig who also worked odd hours. Moreover, this schedulepermitted Caruona to work the same number of hours she worked on theday shift-a shorter workday which she herself had requested on the dayshift. In any event, although assignment to such an odd shift might raisesuspicions that this was motivated by discriminatory reasons, in the absenceof more specific evidence of unlawful motivation, I cannot conclude thatthis evidence alone preponderates in favor of such a finding.I There is no allegation that anything in the August 25 speech violatedthe Act.185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified, were that she was inattentive to her work and wasspending too much time in the bathroom. He furthertestified that, in his offer to transfer Caruona, he stated thatif she did not accept the offer she would be terminated.Garcia's testimony on this issue is uncorroborated and Ibelieve that, in view of the other evidence in this case, it isnot reliable.First, Caruona's work record in the assembly departmentwas acceptable, particularly for a new employee only 4days on the job. Caruona was not absent during heremployment on the day shift and was late only once due toa car accident. The production records indicate that herproductivity was good and improving-from 50 percent ofstandard on Monday to 77 percent of standard onThursday. On Tuesday her production percentage was 57percent when the collective percentage for "new girls" was58 percent. On Thursday she produced more in less hoursthan she did on Monday and Tuesday combined. Thisevidence belies Garcia's testimony that Caruona could not"make it."Secondly, according to Garcia, the transfer to themolding department represented a move to a more chal-lenging and higher paying job. The testimony of bothGarcia and Caruona is that Garcia told Caruona that shewould find the job in molding more interesting, active, andsuited to her. Further, the testimony indicates, and Re-spondent concedes in its brief, that "Caruona was assignedto the molding department, not to be a machine operator...but to be trained in quality control work." This is alsoconsistent with the testimony of Mutter that she wastransferred to "help out in the night shift" and of VonLintig that she had long requested help and Caruona wasassigned to her in response to this request. Thus thetransfer appears to have been the result of a better thansatisfactory performance by Caruona rather than anunsatisfactory one.Finally, in view of the above, I also find that there wasno ultimatum or threat of discharge in Garcia's originaloffer of transfer to Caruona.6Not only did Garcia not threaten to discharge Caruona,but he did not refer to any of the alleged complaints abouther performance which he specified in his testimony at thetime of the offer to transfer. If his motive in transferringCaruona was dissatisfaction with her work, he surely wouldhave made that clear to her when he transferred her. Nordid he discuss her actual production sheets during her firstweek of employment with her. In short, from my observa-tion of Garcia as a witness on this point, I am convincedthat he was straining to create the impression, after thefact, that Caruona's performance was so poor that he6 Garcia's testimony to the contrary is not credible. Garcia said he didnot talk to any of his superiors about her possible discharge or transferbefore making the offer to Caruona to transfer her to the night shift moldingdepartment job. Moreover, in response to my direct question on this point,Garcia was evasive, finally stating that he told Caruona he would "probablyhave to terminate you." Caruona's testimony, on this point, was straightfor-ward and candid. She accepted the transfer because she thought Garcia wasshort of help. This is supported by testimony that Von Lintig, the qualitycontrol employee, needed help and Caruona was assigned to her in order tohelp her. And it is also supported by Mutter's testimony set forth above that"we had made a decision for her to help out in the night shift at the MoldingDepartment...." It is inconceivable to me that, if Garcia seriouslythreatened to fire her when he offered to transfer her to themolding department.In view of Caruona's acceptable work performance onthe day shift and the ease with which she was offered atransfer to the night-shift job, Respondent's subsequentrefusal to transfer Caruona back to the day shift isexplainable only by reference to her union activities whichbecame known to Respondent during her second week ofemployment. Thus, the refusal to transfer was discrimina-torily motivated. Mutter himself admitted that Caruonasaid she wanted to leave the night shift because she wassick and allergic and had gone to a doctor. No evidencewas submitted to refute this representation by Caruona.Respondent's insistence that Caruona stay on the nightshift or face discharge is likewise inexplicable because herperformance on the night shift was far worse than it was onthe day shift. She was absent 3 of the 5 days she wasassigned to the night shift, Von Lintig allegedly did notwant to work with her, and Respondent charged that shecould not handle the expensive molding machinery. YetRespondent insisted that she work this job. Finally,whatever the reasons were for originally transferringCaruona to the night shift, the job itself turned out to beonerous and burdensome, despite the higher pay scale, andhardly more challenging and interesting as Respondentpromised. Instead of training for quality control work orutilizing her talents for more challenging work, Caruonawas subjected to a job which required substantial physicalexertion and which made her sick from the fumes. It doesnot appear that Respondent really gave Caruona anyparticular training as a quality control person, and Ispecifically discredit the testimony of Von Lintig as toCaruona's job performance on the night shift.7Finally, bythe time of Caruona's request back to the day shift,Respondent knew that she was a union adherent andwould be able on that job to reach more employees withher union message on breaks and before and after work. Itherefore have no difficulty in concluding that Respondentgave Caruona a Hobson's choice-either continue in anonerous job or be fired-because of Respondent's recentlyacquired knowledge of her union activities.Consequently, I am convinced that, absent her unionactivities, Caruona would have been permitted to return tothe day shift in lieu of being discharged. When Caruonawas discriminatorily denied an opportunity to return to theday shift, she was effectively discharged. In short, Respon-dent seized the opportunity to rid itself of Caruona and herunion activities by insisting that she work the night shift.When she refused because of health reasons she was fired.The Respondent's discriminatory denial of Caruona'sthought of discharging Caruona, he would not have done so on the spot, or,at least have talked about the possibility with his superiors, particularlysince he characterized himself as a "tough, hard nosed guy."7 Although she was not shown to have been a supervisor, Von Lintig'stestimony clearly was tailored to support Respondent's position that boththe transfer and the discharge were justified. Thus, she testified at greatlength about her need for assistance in her quality control work, then, afteronly working 2 days with Caruona-very little of it, if any, on qualitycontrol-she waxed indignant about Caruona's incompetence and insistedthat she did not want Caruona's assistance. Her testimony was clearlyexaggerated and self-serving and I reject her testimony as wholly unreliable.186 HENLOPEN MANUFACTURING CO.transfer led inevitably to her discharge and, therefore,tainted the discharge with the same illegality.B. Alleged Threat To Eliminate its Part-Time ShiftAfter the discharge of Caruona, the Unions intensifiedtheir organizational campaign and an election petition wasfiled on September 29, 1976. In response to a union leafletwhich promised part-time employees hospitalization insur-ance, Respondent, on October 11, 1976, circulated a leaflet(G.C. Exh. 3) which the General Counsel alleges threat-ened its employees with elimination of its part-time shift ifthe Unions were successful in their organizational cam-paign.The letter stated that Vice President Mutter checked withinsurance companies and that medical coverage for Re-spondent's part-time employees was not available or wouldbe prohibitively expensive. It then stated that if part-timeemployees wished such coverage they should switch to full-time employment. Commenting on the Unions' promises ofa "guarantee" of insurance coverage for part-timers,Mutter stated that the cost would be so expensive that theonly "realistic" course would be to convert to a "complete-ly full time" operation. The letter then commented on aunion promise that it could "guarantee" that Respondentwould keep the part-time operation by properly stating thatit could effectuate an economically motivated decision toconvert the part-time operation after bargaining. The letteralso stated that Respondent did not want to convert to afull-time operation.In connection with the part-time issue, the letter alsocommented on the Unions' campaign statement that theywould waive initiation fees except for those hired after acontract was signed. The letter stated that the part-timestaff had substantial turnover and that the payment ofinitiation fees by part-time employees might be an impedi-ment in attracting employees because they might not wantto pay an initiation fee to work part time. The lettersuggested that, if the requirement of an initiation feeprevented the full staffing of the part-time shifts, theymight be abolished. The letter continued that Mutter wasnot threatening or predicting that Respondent wouldabolish part-time positions "if the Union comes in," butwas simply reciting "certain economic facts of life beyondmy control and beyond the Union's control."The General Counsel in his brief makes a conclusionaryassertion that the letter does not state objective consider-ations in support of its statements about the elimination ofpart-time employment. I disagree. The letter was inresponse to union promises and "guarantees" and stateddemonstrable or possible consequences of the Unions'positions in an objective manner. The allegations could beassessed as economic arguments and they were not phrasednor could they be interpreted as threats in reprisal forunion activities. Mutter confirmed, on the witness stand,his investigation of insurance charges and the argument oninitiation fees was a reasonable economic argument towhich the Unions could respond and which employeescould easily evaluate and accept or reject. There was nomisrepresentation in Mutter's remarks and the economicconsequences were not tied to union support or success,but rather to union campaign statements. And the state-ments were not made in the context of other unlawfulthreats. Accordingly, the General Counsel has not provenby a preponderance of the evidence that the letter threat-ened reprisals within Respondent's control to effectuate ifthe Unions obtained bargaining rights or if employeessupported the Unions.C. Alleged Solicitation and Adjustment ofGrievancesIn reliance upon the testimony of employee Fawn Russo,the General Counsel also alleges that Respondent solicitedgrievances from Russo, implied their resolution, andthereafter remedied her grievances, all in order to discour-age union activities.Fawn Fusso testified that, on one occasion in September,Plant Foreman Manny Garcia approached her and askedwhat Respondent was doing "that made me need a union,that I felt I needed a union." She responded that sheobjected to standing in line for checks and to being treated"rudely" during Hurricane Belle. She also suggested theneed for an employee bulletin board, a signup sheet forthose who wanted to work in the molding department, andoverdue raises including her own. She also stated thatsignatures of employees should not be required on sugges-tions dropped in the suggestion box. Russo testified that"every single" suggestion of hers to Garcia "was put intoeffect."Garcia confirmed that he had a conversation with Russoabout the Union but testified that he made a commentafter overhearing another employee say that she hadmissed a union meeting. Garcia stated that the employeehad not missed much because he did not believe thatunions did much for employees and that Respondent'splant was a good place to work. Russo then injected herselfinto the conversation saying the employees needed a unionfor several reasons including the "rude" treatment duringHurricane Belle and not getting time off to cash checks"like unions give us," and her own overdue raise. Garciadid not mention that she raised a signup sheet or bulletinboard, and he denied soliciting grievances or promisingtheir resolution.Russo testified that, shortly after her conversation withGarcia, paychecks were brought to employees at their workstations. Mutter confirmed this change but testified that heinstituted the change in response to an employee complaintwhich had come to him through the suggestion box.Garcia testified that he checked on Russo's raise andfound that it was overdue because such raises are automat-ic and Russo's group had not received its raise. Russoreceived her raise, along with the rest of her group, within aweek or two after Garcia checked on it, because that wasthe time all the raises were paid.Russo's testimony on cross-examination makes clear thatbulletin boards were not made available to employees asshe had suggested in her direct testimony.With respect to the institution of a signup system, theevidence shows that Respondent had a longstanding policyof temporarily shifting employees from the assemblydepartment to the molding department. This was changedwhen Respondent posted a notice providing for a volun-tary signup system. This was done within a day or two after187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRusso herself had been temporarily assigned to the mold-ing department and had difficulty with the supervisor andone of the expensive machines in that department. Respon-dent's witnesses testified that the Russo incident precipitat-ed this change in policy. Russo confirmed that the incidenttook place and indeed conceded that the signup sheet "wasput up because I left." I view all the evidence asestablishing that the change was instituted because ofRusso's bad work experience as a mandatory transfer tothe molding department.To the extent that there are testimonial conflicts on thisissue, I credit Garcia and discredit Russo. Russo did notimpress me as a candid or truthful witness. She was a paidunion organizer trainee during her employment-a factwhich was not revealed until her cross-examination, andshe exhibited her bias against Respondent in her testimonyand in her demeanor. She exaggerated the notion that allher suggestions were put into effect. Her testimony clearlyshows that bulletin boards were not made available toemployees generally and she conceded that the suggestionbox changes were not implemented. Her testimony aboutthe molding department signup sheet was also exaggerated.She at first implied that this change was implemented byGarcia as a result of her suggestion, but it is clear that itcame about as a result of her having difficulties in her ownwork in the molding department. A further example ofRusso's exaggerated testimony was that she readily res-ponded to a question on cross-examination that anotherone of her "grievances" was insurance for part-timeemployees. Finally, Russo was imprecise on dates, unclearand ambiguous on specifics in most of her testimony, andexhibited a demeanor which was compatible with Garcia'stestimony that she injected herself into the conversationand suggested reasons why a union was needed. Accord-ingly, I credit Garcia's version of the conversation.I also accept Respondent's reasons for instituting thechanges that it did. The testimony of Garcia and Mutterwas reasonable and uncontroverted on this issue. Accord-ingly, the General Counsel has not shown by a preponder-ance of the credited testimony that Respondent solicitedgrievances, implied that they would be implemented, oractually implemented them in order to discourage unionactivity.D. Alleged Threats To Institute More OnerousWorking ConditionsThe General Counsel also contends that in a speech, inSeptember or October 1976, Garcia threatened to institutea more onerous production quota system in the assemblydepartment in order to discourage union activities. Theonly evidence offered to support this contention is thetestimony of Russo that Garcia said, in the course of hisspeech, which she placed as 2 weeks after her earlierconversation with Garcia, that Respondent would startkeeping a "little black book" just "like a union had" inwhich he would make entries when an employee failed tomeet his quota. Three such entries would lead to dismissal,and bonuses would be granted if employees produced overtheir quota. According to Russo, this was different fromthe system in effect at the time.Garcia denied he said anything about a "little blackbook" and he stated that the speech referred to by Russowas a speech he gave to assembly department employees inOctober 1976 which he read word for word. A copy of thespeech was identified by Garcia and introduced intoevidence. The speech dealt primarily with the equalizationof bonuses for exceeding quotas. On cross-examination,Russo said that the document reflected what Garcia saidalthough she could not remember parts of the speech andbelieved that Garcia said more. There was no reference to a"little black book" in the speech.Garcia also candidly testified as to another conversationwhich he had with Russo about unions. In response toRusso's statement that employees had no job security,Garcia said that, in his experience as a supervisor in unionshops, he was able to discharge employees for cause andthe Unions could not do anything. He also said that in aunion shop an employee doing bad work would be broughtto him and "written down," that after three such instances"you are out of a job" and that this was his presentpractice. There was nothing unlawful about these remarksand General Counsel has not urged there was.In view of Russo's testimony on this issue, I believe shemay have confused this latter conversation with Garcia'sspeech. In any event, as I have indicated above, Russo didnot impress me as a reliable witness. I had the sameimpression when I considered her testimony on this issue.Garcia was straightforward and credible on this issue.Accordingly, I do not credit Russo's testimony and,without her testimony, the General Counsel has failed tosustain his burden of proving that Respondent promised animproved bonus system or threatened more onerous pro-duction quotas in violation of the Act.CONCLUSIONS OF LAW1. By discriminatorily refusing to transfer Caruonaback to her day-shift job and by discharging her, Respon-dent has engaged in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(3) and (1)and 2(6) and (7) of the Act.2. The Respondent has not otherwise violated the Act.THE REMEDYI shall recommend that Respondent be required to ceaseand desist from its unlawful conduct and take certainaffirmative action which is necessary to effectuate thepolicies of the Act. I shall also recommend that Respon-dent be required to offer employee Caruona immediate,full, and unconditional reinstatement to her former job onthe day shift or, if this job no longer exists, to asubstantially equivalent job, without prejudice to herseniority or other rights and privileges and make her wholefor any loss of earnings suffered by reason of suchdiscrimination, by paying her a sum of money equal to thatshe would have earned from the date of the discriminationagainst her to the date of the Respondent's offer toreinstate her as aforesaid, less her net earnings during thatperiod with interest at the rate of 7 percent per annum inaccordance with applicable Board law.188 HENLOPEN MANUFACTURING CO.Upon the foregoing findings of fact, conclusions of law,the entire record and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER8The Respondent, Henlopen Manufacturing Co., Inc.,Melville, New York, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees because they engage in activity on behalf of anylabor organization.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action:(a) Offer immediate reinstatement to Cecilia Caruona toher former position of employment in accordance with theprovisions set forth in The Remedy section above.(b) Post at its facility in Brooklyn, New York, copies ofthe attached notice marked "Appendix."9Copies of saida In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.notice, on forms provided by the Regional Director forRegion 29, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreciept thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay, if any, dueunder the terms of this recommended Order.IT IS ALSO ORDERED that the complaint is dismissedinsofar as it alleges unfair labor practices not found herein.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."189